                                      1

                                      2

                                      3

                                      4

                                      5

                                      6

                                      7

                                      8                       UNITED STATES DISTRICT COURT
                                      9                      CENTRAL DISTRICT OF CALIFORNIA
                                     10
    LLP




                                     11 TRAVELERS CASUALTY                             Case No. 2:20-cv-08081-FMO-SK
                                        INSURANCE COMPANY OF
                                     12 AMERICA, a Connecticut Corporation,            [Assigned to the Honorable Fernando J.
Selman Breitman
                  ATTORNEYS AT LAW




                                                                                       Olguin, Courtroom 6D]
                                     13               Plaintiff,
                                                                                       STIPULATED PROTECTIVE
                                     14         v.                                     ORDER
                                     15 HDI-GERLING AMERICA                            Complaint File:   September 8, 2020
                                        INSURANCE COMPANY, INC., an                    Trial Date:       Not Set
                                     16 Illinois Corporation,

                                     17               Defendants.
                                     18

                                     19

                                     20   1.    A.    PURPOSES AND LIMITATION
                                     21         Discovery in this action is likely to involve production of confidential,
                                     22   proprietary, or private information for which special protection from public
                                     23   disclosure and from use for any purpose other than prosecuting this litigation may
                                     24   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
                                     25   enter the following Stipulated Protective Order. The parties acknowledge that this
                                     26   Order does not confer blanket protections on all disclosures or responses to
                                     27   discovery and that the protection it affords from public disclosure and use extends
                                     28   only to the limited information or items that are entitled to confidential treatment
                                                                                   1
                                                                                                            PROTECTIVE ORDER
                                                                                                            2:20-cv-08081-FMO-SK
  1383 49179 4852-5778-8908 v1
                                      1   under the applicable legal principles. The parties further acknowledge, as set forth
                                      2   in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
                                      3   file confidential information under seal; Civil Local Rule 79-5 sets forth the
                                      4   procedures that must be followed and the standards that will be applied when a party
                                      5   seeks permission from the court to file material under seal.
                                      6         B.     GOOD CAUSE STATEMENT
                                      7         This action is likely to involve privileged attorney-client communication.
                                      8   California law recognizes the tripartite attorney-client relationship between an
                                      9   insurer, the defense counsel retained to defend the insured and the insured. Such
                                     10   confidential and privileged materials and information include correspondence
    LLP




                                     11   between the defense counsel and the insurer, and the defense counsel’s invoice for
                                     12   fees and costs incurred to defend the insured. Further, other confidential and
Selman Breitman
                  ATTORNEYS AT LAW




                                     13   proprietary materials may include communications between the insurer and insured
                                     14   and other policy information. Furthermore, such other confidential and proprietary
                                     15   materials and information consist of, among other things, confidential business or
                                     16   financial information, information regarding confidential business practices, or other
                                     17   confidential research, development, or commercial information (including
                                     18   information implicating privacy rights of third parties), information otherwise
                                     19   generally unavailable to the public, or which may be privileged or otherwise
                                     20   protected from disclosure under state or federal statutes, court rules, case decisions,
                                     21   or common law. Accordingly, to expedite the flow of information, to facilitate the
                                     22   prompt resolution of disputes over confidentiality of discovery materials, to
                                     23   adequately protect information the parties are entitled to keep confidential, to ensure
                                     24   that the parties are permitted reasonable necessary uses of such material in
                                     25   preparation for and in the conduct of trial, to address their handling at the end of the
                                     26   litigation, and serve the ends of justice, a protective order for such information is
                                     27   justified in this matter. It is the intent of the parties that information will not be
                                     28   designated as confidential for tactical reasons and that nothing be so designated
                                                                                     2
                                                                                                               PROTECTIVE ORDER
                                                                                                               2:20-cv-08081-FMO-SK
  1383 49179 4852-5778-8908 v1
                                      1   without a good faith belief that it has been maintained in a confidential, non-public
                                      2   manner, and there is good cause why it should not be part of the public record of this
                                      3   case.
                                      4   2.      DEFINITIONS
                                      5           2.1   Action: This pending federal lawsuit.
                                      6           2.2   Challenging Party: a Party or Non-Party that challenges the designation
                                      7   of information or items under this Order.
                                      8           2.3   “CONFIDENTIAL” Information or Items: information (regardless of
                                      9   how it is generated, stored or maintained) or tangible things that qualify for
                                     10   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
    LLP




                                     11   the Good Cause Statement.
                                     12           2.4   Counsel: Outside Counsel of Record and House Counsel (as well as
Selman Breitman
                  ATTORNEYS AT LAW




                                     13   their support staff).
                                     14           2.5   Designating Party: a Party or Non-Party that designates information or
                                     15   items that it produces in disclosures or in responses to discovery as
                                     16   “CONFIDENTIAL.”
                                     17           2.6   Disclosure or Discovery Material: all items or information, regardless
                                     18   of the medium or manner in which it is generated, stored, or maintained (including,
                                     19   among other things, testimony, transcripts, and tangible things), that are produced or
                                     20   generated in disclosures or responses to discovery in this matter.
                                     21           2.7   Expert: a person with specialized knowledge or experience in a matter
                                     22   pertinent to the litigation who has been retained by a Party or its counsel to serve as
                                     23   an expert witness or as a consultant in this Action.
                                     24           2.8   House Counsel: attorneys who are employees of a party to this Action.
                                     25   House Counsel does not include Outside Counsel of Record or any other outside
                                     26   counsel.
                                     27           2.9   Non-Party: any natural person, partnership, corporation, association or
                                     28   other legal entity not named as a Party to this action.
                                                                                      3
                                                                                                               PROTECTIVE ORDER
                                                                                                               2:20-cv-08081-FMO-SK
  1383 49179 4852-5778-8908 v1
                                      1         2.10 Outside Counsel of Record: attorneys who are not employees of a party
                                      2   to this Action but are retained to represent or advise a party to this Action and have
                                      3   appeared in this Action on behalf of that party or are affiliated with a law firm that
                                      4   has appeared on behalf of that party, and includes support staff.
                                      5         2.11 Party: any party to this Action, including all of its officers, directors,
                                      6   employees, consultants, retained experts, and Outside Counsel of Record (and their
                                      7   support staffs).
                                      8         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                                      9   Discovery Material in this Action.
                                     10         2.13 Professional Vendors: persons or entities that provide litigation support
    LLP




                                     11   services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                     12   demonstrations, and organizing, storing, or retrieving data in any form or medium)
Selman Breitman
                  ATTORNEYS AT LAW




                                     13   and their employees and subcontractors.
                                     14         2.14 Protected Material:       any Disclosure or Discovery Material that is
                                     15   designated as “CONFIDENTIAL.”             “Protected Material” shall not include
                                     16   information that: (1) at the time of disclosure is already in the public domain;
                                     17   (2) becomes part of the public domain after disclosure other than as a result of breach
                                     18   of this Stipulation and Order or; (3) is lawfully obtained by a Party from or lawfully
                                     19   disclosed to a Party by another person or entity.
                                     20         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
                                     21   from a Producing Party.
                                     22   3.    SCOPE
                                     23         The protections conferred by this Stipulation and Order cover not only
                                     24   Protected Material (as defined above), but also (1) any information copied or
                                     25   extracted from Protected Material; (2) all copies, excerpts, summaries, or
                                     26   compilations of Protected Material; and (3) any testimony, conversations, or
                                     27   presentations by Parties or their Counsel that might reveal Protected Material.
                                     28         Any use of Protected Material at trial shall be governed by the orders of the
                                                                                    4
                                                                                                              PROTECTIVE ORDER
                                                                                                              2:20-cv-08081-FMO-SK
  1383 49179 4852-5778-8908 v1
                                      1   trial judge. This Order does not govern the use of Protected Material at trial.
                                      2   4.    DURATION
                                      3         Even after final disposition of this litigation, the confidentiality obligations
                                      4   imposed by this Order shall remain in effect until a Designating Party agrees
                                      5   otherwise in writing or a court order otherwise directs. Final disposition shall be
                                      6   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
                                      7   or without prejudice; and (2) final judgment herein after the completion and
                                      8   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                                      9   including the time limits for filing any motions or applications for extension of time
                                     10   pursuant to applicable law.
    LLP




                                     11   5.    DESIGNATED PROTECTIVE MATERIAL
                                     12         5.1    Exercise of Restraint and Care in Designating Material for Protection.
Selman Breitman
                  ATTORNEYS AT LAW




                                     13   Each Party or Non-Party that designates information or items for protection under
                                     14   this Order must take care to limit any such designation to specific material that
                                     15   qualifies under the appropriate standards. The Designating Party must designate for
                                     16   protection only those parts of material, documents, items or oral or written
                                     17   communications that qualify so that other portions of the material, documents, items
                                     18   or communications for which protection is not warranted are not swept unjustifiably
                                     19   within the ambit of this Order.
                                     20         Mass, indiscriminate or routinized designations are prohibited. Designations
                                     21   that are shown to be clearly unjustified or that have been made for an improper
                                     22   purpose (e.g., to unnecessarily encumber the case development process or to impose
                                     23   unnecessary expenses and burdens on other parties) may expose the Designating
                                     24   Party to sanctions.
                                     25         If it comes to a Designating Party’s attention that information or items that it
                                     26   designated for protection do not qualify for protection, that Designating Party must
                                     27   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                     28         5.2    Manner and Timing of Designations. Except as otherwise provided in
                                                                                    5
                                                                                                              PROTECTIVE ORDER
                                                                                                              2:20-cv-08081-FMO-SK
  1383 49179 4852-5778-8908 v1
                                      1   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                                      2   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                                      3   under this Order must be clearly so designated before the material is disclosed or
                                      4   produced.
                                      5         Designation in conformity with this Order requires:
                                      6         (a) for information in documentary form (e.g., paper or electronic documents,
                                      7   but excluding transcripts of depositions or other pretrial or trial proceedings), that
                                      8   the Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
                                      9   “CONFIDENTIAL legend”), to each page that contains protected material. If only
                                     10   a portion of the material on a page qualifies for protection, the Producing Party also
    LLP




                                     11   must clearly identify the protected portion(s) (e.g., by making appropriate markings
                                     12   in the margins).
Selman Breitman
                  ATTORNEYS AT LAW




                                     13         A Party or Non-Party that makes original documents available for inspection
                                     14   need not designate them for protection until after the inspecting Party has indicated
                                     15   which documents it would like copied and produced. During the inspection and
                                     16   before the designation, all of the material made available for inspection shall be
                                     17   deemed “CONFIDENTIAL.”            After the inspecting Party has identified the
                                     18   documents it wants copied and produced, the Producing Party must determine which
                                     19   documents, or portions thereof, qualify for protection under this Order. Then, before
                                     20   producing the specified documents, the Producing Party must affix the
                                     21   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
                                     22   portion of the material on a page qualifies for protection, the Producing Party also
                                     23   must clearly identify the protected portion(s) (e.g., by making appropriate markings
                                     24   in the margins).
                                     25         (b) for testimony given in depositions that the Designating Party identifies
                                     26   the Disclosure or Discovery Material on the record, before the close of the deposition
                                     27   all protected testimony.
                                     28         (c) for information produced in some form other than documentary and for
                                                                                    6
                                                                                                             PROTECTIVE ORDER
                                                                                                             2:20-cv-08081-FMO-SK
  1383 49179 4852-5778-8908 v1
                                      1   any other tangible items, that the Producing Party affix in a prominent place on the
                                      2   exterior of the container or containers in which the information is stored the legend
                                      3   “CONFIDENTIAL.” If only a portion or portions of the information warrants
                                      4   protection, the Producing Party, to the extent practicable, shall identify the protected
                                      5   portion(s).
                                      6         5.4     Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                      7   failure to designate qualified information or items does not, standing alone, waive
                                      8   the Designating Party’s right to secure protection under this Order for such material.
                                      9   Upon timely correction of a designation, the Receiving Party must make reasonable
                                     10   efforts to assure that the material is treated in accordance with the provisions of this
    LLP




                                     11   Order.
                                     12   6.    CHALLENGING CONFIDENTIALITY DESINGATIONS
Selman Breitman
                  ATTORNEYS AT LAW




                                     13         6.1     Timing of Challenges. Any Party or Non-Party may challenge a
                                     14   designation of confidentiality at any time that is consistent with the Court’s
                                     15   Scheduling Order.
                                     16         6.2     Meet and Confer. The Challenging Party shall initiate the dispute
                                     17   resolution process under Local Rule 37.1 et seq.
                                     18         6.3     The burden of persuasion in any such challenge proceeding shall be on
                                     19   the Designating Party. Frivolous challenges, and those made for an improper
                                     20   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                                     21   parties) may expose the Challenging Party to sanctions. Unless the Designating
                                     22   Party has waived or withdrawn the confidentiality designation, all parties shall
                                     23   continue to afford the material in question the level of protection to which it is
                                     24   entitled under the Producing Party’s designation until the Court rules on the
                                     25   challenge.
                                     26   7.    ACCESS TO AND USE OF PROTECTED MATERIALS
                                     27         7.1     Basic Principles. A Receiving Party may use Protected Material that is
                                     28   disclosed or produced by another Party or by a Non-Party in connection with this
                                                                                     7
                                                                                                               PROTECTIVE ORDER
                                                                                                               2:20-cv-08081-FMO-SK
  1383 49179 4852-5778-8908 v1
                                      1   Action only for prosecuting, defending or attempting to settle this Action. Such
                                      2   Protected Material may be disclosed only to the categories of persons and under the
                                      3 conditions described in this Order.        When the Action has been terminated, a
                                      4 Receiving Party must comply with the provisions of section 13 below (FINAL

                                      5 DISPOSITION).

                                      6         Protected Material must be stored and maintained by a Receiving Party at a
                                      7 location and in a secure manner that ensures that access is limited to the persons

                                      8 authorized under this Order.

                                      9         7.2    Disclosure of “CONFIDENTIAL” Information or Items.                 Unless
                                     10   otherwise ordered by the court or permitted in writing by the Designating Party, a
    LLP




                                     11   Receiving    Party   may     disclose    any     information   or   item    designated
                                     12   “CONFIDENTIAL” only to:
Selman Breitman
                  ATTORNEYS AT LAW




                                     13         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
                                     14   as employees of said Outside Counsel of Record to whom it is reasonably necessary
                                     15   to disclose the information for this Action;
                                     16         (b) the officers, directors, and employees (including House Counsel) of the
                                     17 Receiving Party to whom disclosure is reasonably necessary for this Action;

                                     18         (c) Experts (as defined in this Order) of the Receiving Party to whom
                                     19   disclosure is reasonably necessary for this Action and who have signed the
                                     20   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                     21         (d) the court and its personnel;
                                     22         (e) court reporters and their staff;
                                     23         (f) professional jury or trial consultants, mock jurors, and Professional
                                     24   Vendors to whom disclosure is reasonably necessary for this Action and who have
                                     25   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                     26         (g) the author or recipient of a document containing the information or a
                                     27   custodian or other person who otherwise possessed or knew the information;
                                     28         (h) during their depositions, witnesses, and attorneys for witnesses, in the
                                                                                       8
                                                                                                              PROTECTIVE ORDER
                                                                                                              2:20-cv-08081-FMO-SK
  1383 49179 4852-5778-8908 v1
                                      1   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
                                      2 requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will

                                      3 not be permitted to keep any confidential information unless they sign the

                                      4 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise

                                      5 agreed by the Designating Party or ordered by the court.          Pages of transcribed
                                      6 deposition testimony or exhibits to depositions that reveal Protected Material may

                                      7 be separately bound by the court reporter and may not be disclosed to anyone except

                                      8 as permitted under this Protective Order;

                                      9         (i)   any mediator or settlement officer, and their supporting personnel,
                                     10 mutually agreed upon by any of the parties engaged in settlement discussions;
    LLP




                                     11         (j) regulators, auditors, accountants, reinsurers, reinsurance intermediaries or
                                     12 retrocessionaires of a Party to whom disclosure is reasonably necessary for this
Selman Breitman
                  ATTORNEYS AT LAW




                                     13 Action and/or who demand access and have a contractual, business, legal or other

                                     14 regulatory right to review such Protected Material; and

                                     15         (k) any other person or entity that the Designating Party agrees to in writing.
                                     16 8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                                     17         IN OTHER LITIGATION
                                     18         If a Party is served with a subpoena or a court order issued in other litigation
                                     19   that compels disclosure of any information or items designated in this Action as
                                     20   “CONFIDENTIAL,” that Party must:
                                     21         (a) promptly notify in writing the Designating Party. Such notification shall
                                     22   include a copy of the subpoena or court order;
                                     23         (b) promptly notify in writing the party who caused the subpoena or order to
                                     24   issue in the other litigation that some or all of the material covered by the subpoena
                                     25   or order is subject to this Protective Order. Such notification shall include a copy of
                                     26   this Protective Order; and
                                     27         (c) cooperate with respect to all reasonable procedures sought to be pursued
                                     28   by the Designating Party whose Protected Material may be affected.
                                                                                    9
                                                                                                              PROTECTIVE ORDER
                                                                                                              2:20-cv-08081-FMO-SK
  1383 49179 4852-5778-8908 v1
                                      1         If the Designating Party timely seeks a protective order, the Party served with
                                      2 the subpoena or court order shall not produce any information designated in this

                                      3 action as “CONFIDENTIAL” before a determination by the court from which the

                                      4 subpoena or order issued, unless the Party has obtained the Designating Party’s

                                      5 permission. The Designating Party shall bear the burden and expense of seeking

                                      6 protection in that court of its confidential material and nothing in these provisions

                                      7 should be construed as authorizing or encouraging a Receiving Party in this Action

                                      8 to disobey a lawful directive from another court.

                                      9 9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                     10         PRODUCED IN THIS LITIGATION
    LLP




                                     11         (a) The terms of this Order are applicable to information produced by a Non-
                                     12   Party in this Action and designated as “CONFIDENTIAL.” Such information
Selman Breitman
                  ATTORNEYS AT LAW




                                     13   produced by Non-Parties in connection with this litigation is protected by the
                                     14   remedies and relief provided by this Order. Nothing in these provisions should be
                                     15   construed as prohibiting a Non-Party from seeking additional protections.
                                     16         (b) In the event that a Party is required, by a valid discovery request, to
                                     17   produce a Non-Party’s confidential information in its possession, and the Party is
                                     18   subject to an agreement with the Non-Party not to produce the Non-Party’s
                                     19   confidential information, then the Party shall:
                                     20                (1) promptly notify in writing the Requesting Party and the Non-Party
                                     21   that some or all of the information requested is subject to a confidentiality agreement
                                     22   with a Non-Party;
                                     23                (2) promptly provide the Non-Party with a copy of the Protective Order
                                     24   in this Action, the relevant discovery request(s), and a reasonably specific
                                     25   description of the information requested; and
                                     26                (3) make the information requested available for inspection by the
                                     27   Non-Party, if requested.
                                     28         (c) If the Non-Party fails to seek a protective order from this court within 14
                                                                                    10
                                                                                                              PROTECTIVE ORDER
                                                                                                              2:20-cv-08081-FMO-SK
  1383 49179 4852-5778-8908 v1
                                      1   days of receiving the notice and accompanying information, the Receiving Party
                                      2   may produce the Non-Party’s confidential information responsive to the discovery
                                      3   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
                                      4   not produce any information in its possession or control that is subject to the
                                      5   confidentiality agreement with the Non-Party before a determination by the court.
                                      6   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
                                      7   of seeking protection in this court of its Protected Material.
                                      8   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                      9         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                     10 Protected Material to any person or in any circumstance not authorized under this
    LLP




                                     11 Protective Order, the Receiving Party must immediately (a) notify in writing the

                                     12 Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
Selman Breitman
                  ATTORNEYS AT LAW




                                     13 all unauthorized copies of the Protected Material, (c) inform the person or persons

                                     14 to whom unauthorized disclosures were made of all the terms of this Order, and

                                     15 (d) request such person or persons to execute the “Acknowledgment and Agreement

                                     16 to Be Bound” that is attached hereto as Exhibit A.

                                     17 11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                     18         PROTECTED MATERIAL
                                     19         When a Producing Party gives notice to Receiving Parties that certain
                                     20   inadvertently produced material is subject to a claim of privilege or other protection,
                                     21   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                                     22   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                                     23   may be established in an e-discovery order that provides for production without prior
                                     24   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as
                                     25   the parties reach an agreement on the effect of disclosure of a communication or
                                     26   information covered by the attorney-client privilege or work product protection, the
                                     27   parties may incorporate their agreement in the stipulated protective order submitted
                                     28   to the court.
                                                                                    11
                                                                                                              PROTECTIVE ORDER
                                                                                                              2:20-cv-08081-FMO-SK
  1383 49179 4852-5778-8908 v1
                                      1   12.   MISCELLANEOUS
                                      2         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                      3   person to seek its modification by the Court in the future.
                                      4         12.2 Right to Assert Other Objections.          No Party waives any right it
                                      5   otherwise would have to object to disclosing or producing any information or item
                                      6   on any ground not addressed in this Protective Order. Similarly, no Party waives
                                      7   any right to object on any ground to use in evidence of any of the material covered
                                      8   by this Protective Order.
                                      9         12.3 Filing Protected Material. A Party that seeks to file under seal any
                                     10   Protected Material must comply with Local Civil Rule 79-5. Protected Material may
    LLP




                                     11 only be filed under seal pursuant to a court order authorizing the sealing of the

                                     12 specific Protected Material at issue. If a Party’s request to file Protected Material
Selman Breitman
                  ATTORNEYS AT LAW




                                     13 under seal is denied by the court, then the Receiving Party may file the information

                                     14 in the public record unless otherwise instructed by the court.

                                     15         12.4 No Precedent. This Protective Order is without prejudice to the Parties’
                                     16 rights to seek any discovery of information, including information which might also

                                     17 have been designated Protected Material in any other proceedings. This Protective

                                     18 Order and the Parties’ agreement thereto are without precedential value and without

                                     19 prejudice to any position the Parties have taken or may take with respect to any other

                                     20 matter.

                                     21 13.     FINAL DISPOSITION
                                     22         After the final disposition of this Action, as defined in paragraph 4, the Parties
                                     23   are permitted to retain Protected Material in their possession in order to provide
                                     24   access to the persons and entities listed in Paragraph 7.2 and to fulfill contractual,
                                     25   business, legal, and/or regulatory obligations. Retention of Protected Material shall
                                     26   be subject to the provisions of this Protective Order.
                                     27         The Receiving Party may alternatively return all Protected Material to the
                                     28   Producing Party or destroy such material. As used in this subdivision, “all Protected
                                                                                    12
                                                                                                               PROTECTIVE ORDER
                                                                                                               2:20-cv-08081-FMO-SK
  1383 49179 4852-5778-8908 v1
                                      1   Material” includes all copies, abstracts, compilations, summaries, and any other
                                      2   format reproducing or capturing any of the Protected Material. If a Receiving Party
                                      3   chooses to return or destroy Protected Material, the Receiving Party must submit a
                                      4   written certification to the Producing Party (and, if not the same person or entity, to
                                      5   the Designating Party) by the 60 day deadline that (1) identifies (by category, where
                                      6   appropriate) all the Protected Material that was returned or destroyed and (2) affirms
                                      7   that the Receiving Party has not retained any copies, abstracts, compilations,
                                      8   summaries or any other format reproducing or capturing any of the Protected
                                      9   Material.
                                     10   14.   VIOLATION
    LLP




                                     11         Any violation of this Order may be punished by any and all appropriate
                                     12   measures including, without limitation, contempt proceedings and/or monetary
Selman Breitman
                  ATTORNEYS AT LAW




                                     13   sanctions.
                                     14   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD
                                     15
                                          DATED: May 27, 2021                     CATES PETERSON LLP
                                     16
                                                                                  By: /s/Mark D. Peterson
                                     17                                                  MARK PETERSON
                                                                                  Attorneys for Plaintiff TRAVELERS
                                     18                                           CASUALTY INSURANCE COMPANY
                                                                                  OF AMERICA
                                     19

                                     20   DATED: May 27, 2021                     SELMAN BREITMAN LLP
                                     21
                                                                                  By: /s/Gregory J. Newman
                                     22                                                  GREGORY J. NEWMAN
                                                                                         HEE SUNG YOON
                                     23                                           Attorneys for Defendant HDI GLOBAL
                                                                                  INSURANCE COMPANY fka HDI-
                                     24                                           GERLING AMERICA INSURANCE
                                                                                  COMPANY
                                     25

                                     26

                                     27

                                     28
                                                                                    13
                                                                                                              PROTECTIVE ORDER
                                                                                                              2:20-cv-08081-FMO-SK
  1383 49179 4852-5778-8908 v1
                                      1   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED
                                      2

                                      3
                                          DATED: May 28, 2021          _________________________________
                                      4                                Honorable Steve Kim
                                                                       United States Magistrate Judge
                                      5

                                      6

                                      7

                                      8

                                      9

                                     10
    LLP




                                     11

                                     12
Selman Breitman
                  ATTORNEYS AT LAW




                                     13

                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                      14
                                                                                          PROTECTIVE ORDER
                                                                                          2:20-cv-08081-FMO-SK
  1383 49179 4852-5778-8908 v1
                                      1                                        EXHIBIT A
                                      2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                      3

                                      4   I,   _____________________________             [print   or   type   full   name],       of
                                      5   _________________ [print or type full address], declare under penalty of perjury
                                      6   that I have read in its entirety and understand the Protective Order that was issued
                                      7   by the United States District Court for the Central District of California on
                                      8   __________________, 2021 in the case of Travelers Casualty Insurance Company
                                      9   of America v. HDI-Gerling America Insurance Company United States District
                                     10   Court (C.D. Cal.) Case No.: 2:20-cv-08081-FMO-SK. I agree to comply with and
    LLP




                                     11   to be bound by all the terms of this Protective Order and I understand and
                                     12   acknowledge that failure to so comply could expose me to sanctions and punishment
Selman Breitman
                  ATTORNEYS AT LAW




                                     13   in the nature of contempt. I solemnly promise that I will not disclose in any manner
                                     14   any information or item that is subject to this Protective Order to any person or entity
                                     15   except in strict compliance with the provisions of this Order.
                                     16   I further agree to submit to the jurisdiction of the United States District Court for
                                     17   the Central District of California for enforcing the terms of this Protective Order,
                                     18   even if such enforcement proceedings occur after termination of this action. I
                                     19   hereby appoint __________________________ [print or type full name] of
                                     20   _______________________________________ [print or type full address and
                                     21   telephone number] as my California agent for service of process in connection with
                                     22   this action or any proceedings related to enforcement of this Protective Order.
                                     23   Date: ______________________________________
                                     24   City and State where sworn and signed: _________________________________
                                     25

                                     26   Printed name: _______________________________
                                     27   Signature: __________________________________
                                     28
                                                                                    15
                                                                                                               PROTECTIVE ORDER
                                                                                                               2:20-cv-08081-FMO-SK
  1383 49179 4852-5778-8908 v1
